Exhibit 10.2

 

LOGO [g129664g27g57.jpg]

January 26, 2016

Gustav G. Remppies

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Dear Gus:

Reference is made to that certain Agreement and Plan of Merger, dated as of
October 22, 2015 (the “Merger Agreement”), by and among Landmark Apartment
Trust, Inc. (the “Company”), Monument Partners, L.L.C. (“Parent”), Landmark
Apartment Trust Holdings, LP (“Company LP”), Monument REIT Merger Sub, L.P.
(“REIT Merger Sub”) and Monument Partnership Merger Sub, L.P. (“Partnership
Merger Sub”), pursuant to which Partnership Merger Sub will merge with and into
Company LP, with Company LP surviving as an indirect wholly-owned subsidiary of
Parent (the “Partnership Merger”), and, following the Partnership Merger, the
Company will merge with and into REIT Merger Sub, with REIT Merger Sub surviving
as a direct wholly-owned subsidiary of Parent (the “REIT Merger”). Reference is
also made to the Employment Agreement, dated as of May 7, 2015, by and between
the Company and you (the “Employment Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.

The purpose of this letter agreement (this “Letter”) is to memorialize our
understanding regarding the termination of your employment and to amend certain
terms of the Employment Agreement, as contemplated by the Merger Agreement and
the “Company Disclosure Letter” (as such term is defined in the Merger
Agreement). You hereby acknowledge and agree that the Employment Agreement shall
be amended as set forth below in this Letter, effective as of and contingent
upon the consummation of the REIT Merger; provided, however, that in the event
the consummation of the REIT Merger does not occur or the Merger Agreement is
otherwise terminated, this Letter shall thereupon become null and void.

 

  1. The Term shall end and your employment with the Company shall be terminated
by the Company without Cause upon the consummation of the REIT Merger (the
“Termination Date”).

 

  2. The Employment Agreement shall terminate upon the consummation of the REIT
Merger.

 

  3.

The amounts contemplated under Section 5(a) of the Employment Agreement shall be
paid to you immediately following the effectiveness of the release of claims
attached hereto as Exhibit A (the “Release”). The cash severance payment payable
to you under Section 5(b)(i) of the Employment Agreement upon your termination
of employment by the Company without Cause (the “Severance Payment”) shall be
paid to you in a lump sum

 

1



--------------------------------------------------------------------------------

  immediately following the effectiveness of the Release. Your receipt of the
Severance Payment and the benefits set forth below in Item 4 hereof is subject
to the Release becoming irrevocably effective not later than fifty-five
(55) days following the Termination Date. In the event that the Release could
become effective in one of two taxable years for you, depending on when you
execute and deliver the Release, then any deferred compensation payment (which
is subject to Section 409A of the Tax Code) that is conditioned on the
effectiveness of the Release shall be made no earlier than the first business
day of the later of such taxable years.

 

  4. For a period of eighteen (18) months following the Termination Date, the
Company shall directly pay your COBRA premium under the Company’s major medical
group health and dental plan (including the costs of your premium required to
maintain coverage for your dependents). The foregoing benefits shall commence
immediately following the effectiveness of the Release.

 

  5. The covenants against competition set forth in Section 6.2 of the
Employment Agreement shall not survive the termination of the Employment
Agreement upon the consummation of the REIT Merger, except for the covenants set
forth in Section 6.2(d)(iii)(i) of the Employment Agreement (the “Employee
Non-Solicitation Covenant”), which shall survive for a period of twelve
(12) months following the consummation of the REIT Merger. The Employee
Non-Solicitation Covenant shall apply solely to former “Company Employees” who
become “Continuing Employees” (as each such term is defined in the Merger
Agreement).

 

  6. The Successful Capital Transaction Bonus shall be paid to you in a cash
lump sum immediately following the effectiveness of the Release.

 

  7. The amounts that shall be paid to you in respect of the Severance Payment,
the Successful Capital Transaction Bonus and the tax indemnification payment
payable to you under Section 7.16(a) of the Employment Agreement shall be equal
to the amounts set forth in Section 7.18(a)(iii) of the Company Disclosure
Letter.

 

  8. You shall forfeit any and all accrued vacation and paid time off to which
you otherwise would have been entitled as of the consummation of the REIT
Merger.

All provisions of the Employment Agreement not specifically amended by this
Letter shall remain in full force and effect and shall be unaffected by this
Letter. In the event of any conflict or inconsistency between the terms and
conditions of this Letter and the terms and conditions of the Employment
Agreement, the terms and conditions of this Letter shall control.

This Letter shall be governed by and construed and enforced in accordance with
the internal laws of the State of Maryland (but not including any choice of law
rule thereof that would cause the laws of another jurisdiction to apply). This
Letter may be executed in one or more counterparts, each of which shall be
deemed an original and all of which taken together shall constitute one and the
same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Please acknowledge your understanding of and agreement to the foregoing by
signing this Letter in the space provided below.

 

Sincerely, LANDMARK APARTMENT TRUST, INC. By:  

/s/ Stanley J. Olander, Jr.

  Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer and
President

 

ACKNOWLEDGED AND AGREED:

/s/ Gustav G. Remppies

Gustav G. Remppies

 

3



--------------------------------------------------------------------------------

EXHIBIT A

General Release of Claims

Consistent with Section 5 of the Employment Agreement dated May 7, 2015, between
Landmark Apartment Trust, Inc. (the “Company”) and me, as amended (the
“Employment Agreement”) and in consideration for and contingent upon my receipt
of the portion of the Severance Package set forth in Section 5(b) of the
Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge the Company and its affiliated entities (as defined in the Employment
Agreement), as well as their predecessors, successors, assigns, and their
current or former directors, officers, partners, agents, employees, attorneys,
and administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by the Company, the Employment Agreement, the termination of
my employment with the Company, or any event, transaction, or matter occurring
or existing on or before the date of my signing of this General Release, except
that I am not releasing any (a) right to indemnification that I may otherwise
have, (b) right to Annual Salary and benefits under applicable benefit plans
that are earned and accrued but unpaid as of the date of my signing this General
Release, except with respect to accrued vacation/paid time off, (c) right to
reimbursement for business expenses incurred and not reimbursed as of the date
of my signing this General Release, (d) right to any bonus payment(s) or other
compensation due under the Employment Agreement or any Company Incentive Plan
that is earned and accrued for the most recent completed calendar year for which
a bonus payment has not then been paid as of the date of my signing this General
Release, or (e) claims arising after the date of my signing this General
Release. I agree not to file or otherwise institute any claim, demand or lawsuit
seeking damages or other relief and not to otherwise assert any claims, demands
or entitlements that are lawfully released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against the Company or the other
persons released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.

Except as otherwise expressly provided above, this General Release specifically
includes, but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any comparable Maryland law, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against the Company or the
persons released herein.

 

4



--------------------------------------------------------------------------------

I acknowledge that I have been given an opportunity of forty-five (45) days to
consider this General Release and that I have been encouraged by the Company to
discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release within this seven-day period, I
must inform the Company or its successor in interest by delivering a written
notice of revocation to the Company or its successor in interest no later than
11:59 p.m. on the seventh calendar day after I sign this General Release. I
understand that, if I elect to exercise this revocation right, this General
Release shall be voided in its entirety and the Company and its successor in
interest shall be relieved of all obligations to make the portion of the
Severance Package described in Section 5(b) of the Employment Agreement. I may,
if I wish, elect to sign this General Release prior to the expiration of the
45-day consideration period, and I agree that if I elect to do so, my election
is made freely and voluntarily and after having an opportunity to consult
counsel.

 

AGREED:     

 

    

                              

Gustav G. Remppies      Date

 

5